This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A13-1991

                                   State of Minnesota,
                                      Respondent,

                                           vs.

                                Cooper Allen Thompson,
                                      Appellant.

                                Filed September 29, 2014
                                        Affirmed
                                      Larkin, Judge

                               Anoka County District Court
                                File No. 02-CR-12-2373


Lori Swanson, Attorney General, St. Paul, Minnesota; and

Anthony C. Palumbo, Anoka County Attorney, Robert D. Goodell, Assistant County
Attorney, Anoka, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Suzanne M. Senecal-Hill,
Assistant Public Defender, St. Paul, Minnesota (for appellant)


         Considered and decided by Bjorkman, Presiding Judge; Larkin, Judge; and Smith,

Judge.
                         UNPUBLISHED OPINION

LARKIN, Judge

       Appellant challenges the district court’s order denying his motion to suppress

evidence obtained during a traffic stop, arguing that the police lacked reasonable

suspicion to expand the traffic stop beyond the underlying justification for the stop and to

conduct a dog sniff of the exterior of his vehicle. Because an informant’s tip provided

reasonable suspicion that appellant was engaged in drug-related criminal activity in his

vehicle and, therefore, a constitutional basis existed to expand the stop and conduct the

dog sniff, we affirm.

                                         FACTS

       On April 4, 2011, Blaine Police Officer James Ross observed a small, black

Mitsubishi Mirage with an unlit rear license plate. Officer Ross ran the car’s license plate

number and learned that the car was registered to appellant Cooper Allen Thompson.

Officer Ross ran Thompson’s name through the Anoka County Records Register and

reviewed the most recent incident report regarding Thompson, which had been created by

the Coon Rapids Police Department. The report indicated that two days earlier, an

identified informant told the Coon Rapids police that Thompson was involved in ongoing

drug-related criminal activity.

       Specifically, the informant reported that Thompson sold heroin and prescription

medication out of his car at a gas station and provided the address of the gas station.

According to the report, Thompson was “selling five to six heroin eight balls a day along

with several hundred tablets of prescription meds.” The informant described Thompson’s


                                             2
car as a small, older, black passenger car and alleged that Thompson buys the narcotics in

South Minneapolis. The informant also alleged that Thompson had a sawed-off shotgun

in the vehicle, “possibly in the trunk.” The report states that the informant told the police

about Thompson’s activities because the informant’s friend almost overdosed on drugs

that Thompson sold.

       Officer Ross stopped the Mitsubishi based on the unlit license plate, which is a

traffic violation. See Minn. Stat. § 169.50, subd. 2 (2010) (requiring cars “to illuminate

with a white light the rear registration plate and render it legible from a distance of 50

feet to the rear”). Officer Ross approached the vehicle, asked the driver for his driver’s

license, and confirmed that Thompson was the driver. Officer Ross asked Thompson to

get out of the vehicle. During their roadside conversation, Officer Ross asked Thompson

if he had any drugs or weapons on him. Thompson agreed that Officer Ross could search

him. During the ensuing search, Officer Ross found a blue metal cylinder vial in one of

Thompson’s pockets.       Officer Ross testified that he recognized the vial as drug

paraphernalia.

       Officer Ross learned that a narcotics-detection canine was on duty nearby. The

canine unit arrived at the scene and conducted a dog sniff of the exterior of Thompson’s

vehicle. The dog alerted to the vehicle’s passenger compartment. An officer searched

the passenger compartment and found aluminum foil with large black streaks in the glove

compartment. Based on his training and experience, Officer Ross knew that heroin can

be ingested by placing it on aluminum foil, burning it, and inhaling the smoke.




                                             3
       After finding the streaked foil, the officers searched Thompson’s entire vehicle,

including the trunk, where they discovered a metal vial containing three marble-sized

balloons and a plastic baggie with a black tarry substance. Forensic testing indicated that

the black tarry substance was 10.3 grams of heroin.

       Respondent State of Minnesota charged Thompson with one count each of first-

and second-degree controlled-substance crime. Thompson moved the district court to

suppress the heroin, contending that it is the fruit of an unlawful expansion of the traffic

stop. The district court denied Thompson’s motion to suppress, concluding that “[t]he

identified citizen informant tip . . . provided a reasonable, articulable suspicion of drug-

related criminal activity to justify a lawful investigatory stop” and the dog sniff.

       Thompson waived his right to a jury trial and agreed to a stipulated-facts trial.

The district court found Thompson guilty of first-degree controlled-substance crime and

sentenced him to serve 94 months in prison. Thompson appeals, challenging the district

court’s denial of his motion to suppress.

                                      DECISION

       The United States and Minnesota Constitutions prohibit unreasonable searches and

seizures by the government. U.S. Const. amend. IV; Minn. Const. art. I, § 10. A police

officer may, however, initiate a limited investigative stop without a warrant if the officer

has reasonable, articulable suspicion of criminal activity. Terry v. Ohio, 392 U.S. 1, 21-

22, 88 S. Ct. 1868, 1880 (1968). Under the Minnesota Constitution, the police may not

expand a routine traffic stop beyond the underlying justification for the stop unless there

is a reasonable and articulable suspicion of criminal activity beyond the traffic offense.


                                              4
State v. Fort, 660 N.W.2d 415, 416 (Minn. 2003); see also State v. Askerooth, 681
N.W.2d 353, 356 (Minn. 2004) (stating that the Minnesota Constitution “requires that

each incremental intrusion during a traffic stop be individualized to the person toward

whom the intrusion is directed and tied to and justified by one of the following: (1) the

original purpose of the stop, (2) independent probable cause, or (3) reasonableness”). If

there is reasonable, articulable suspicion of drug-related criminal activity, the police may

lawfully conduct a narcotics-detection dog sniff around the exterior of a motor vehicle

that has been stopped for a routine traffic violation. State v. Wiegand, 645 N.W.2d 125,

127-28 (Minn. 2002).

       In this case, we focus our analysis on whether the informant’s tip established

reasonable suspicion of drug-related activity because if it did, the suspicion justified the

expansion of the initial traffic stop and the dog sniff.

       Whether the police have reasonable suspicion depends on the totality of the

circumstances and a showing that an investigative seizure was not “the product of mere

whim, caprice, or idle curiosity.” In re Welfare of M.D.R., 693 N.W.2d 444, 448 (Minn.

App. 2005) (quotation omitted), review denied (Minn. June 28, 2005).            Reasonable

suspicion “need not arise from the personal observations of the police officer but may be

derived from information acquired from another person.” Magnuson v. Comm’r of Pub.

Safety, 703 N.W.2d 557, 560 (Minn. App. 2005).             A totality-of-the-circumstances

approach is used to determine whether a tip establishes reasonable suspicion. Alabama v.

White, 496 U.S. 325, 328, 110 S. Ct. 2412, 2415 (1990). The following factors are

“highly relevant in determining the value” of a tip: the informant’s veracity, reliability,

                                               5
and basis of knowledge. Id. (quotation omitted). When applying these factors, allowance

must be made for the lesser showing that is required to meet the reasonable-suspicion

standard as compared to the probable-cause standard. Id. at 328-29, 110 S. Ct. at 2415.

                      Reasonable suspicion is a less demanding standard
              than probable cause not only in the sense that reasonable
              suspicion can be established with information that is different
              in quantity or content than that required to establish probable
              cause, but also in the sense that reasonable suspicion can arise
              from information that is less reliable than that required to
              show probable cause. . . . Reasonable suspicion, like probable
              cause, is dependent upon both the content of information
              possessed by police and its degree of reliability. Both
              factors—quantity and quality—are considered in the totality
              of the circumstances—the whole picture, that must be taken
              into account when evaluating whether there is reasonable
              suspicion. Thus, if a tip has a relatively low degree of
              reliability, more information will be required to establish the
              requisite quantum of suspicion than would be required if the
              tip were more reliable.

Id. at 330, 110 S. Ct. at 2416 (citation and quotation omitted).

       Minnesota caselaw regarding whether an informant’s tip establishes reasonable

suspicion of criminal activity also focuses on the informant’s reliability and the substance

of the tip. See Olson v. Comm’r of Pub. Safety, 371 N.W.2d 552, 556 (Minn. 1985)

(noting that the informant was anonymous and concluding that the tip lacked adequate

specificity regarding why the tipster believed the suspect driver was drunk). Neither

factor is dispositive; the determination of whether the officer had a reasonable suspicion

is based on the totality of the circumstances. Jobe v. Comm’r of Pub. Safety, 609 N.W.2d
919, 921 (Minn. App. 2000). Appellate courts “presume that tips from private citizen

informants are reliable.” State v. Davis, 732 N.W.2d 173, 182 (Minn. 2007); see also



                                             6
State v. Ward, 580 N.W.2d 67, 71 (Minn. App. 1998) (“A first-time citizen informant

who has not been involved in the criminal underworld is presumed to be reliable. . . .”).

We review de novo the legal issue of whether reasonable suspicion exists. Wilkes v.

Comm’r of Pub. Safety, 777 N.W.2d 239, 242-43 (Minn. App. 2010).

       With these principles in mind, we turn to the tip in this case.

       Reliability of the Informant

       We first consider what the police knew about the informant. The report regarding

the tip lists April 2, 2011, as the “date of incident,” provides a residential address as the

location of the incident, and identifies the informant by his full name. The report also

includes the informant’s sex and date of birth. The district court determined that the

informant was a private citizen whose reliability is presumed. Thompson argues that the

district court erred by doing so because the report does not contain the informant’s home

address and does not indicate how the informant came into contact with the police.

       Appellant’s position has merit. The presumption of reliability only applies to

citizen informants who are not involved in criminal activity. See Davis, 732 N.W.2d at

182; Ward, 580 N.W.2d at 71. In this case, the report regarding the tip does not state that

the informant is a private citizen who is not involved in criminal activity. See Ward, 580
N.W.2d at 71 (stating that a search-warrant affidavit “must specifically aver that the

informant is not involved in criminal activity.”). Moreover, the report does not explain

the underlying “incident” or how the informant came into contact with the police when he

made his report. Because the record does not establish that the informant is a private




                                              7
citizen who is not involved criminal activity, the informant’s reliability may not be

presumed.

       However, the record contains other grounds for the police to have deemed the

informant credible. The supreme court has relied on the fact that an informant “did not

hide behind the cloak of anonymity” in finding the informant credible. State v. Lindquist,

295 Minn. 398, 400, 205 N.W.2d 333, 335 (1973).                 This court has similarly

“distinguished between anonymous and identifiable informants.” Rose v. Comm’r of

Pub. Safety, 637 N.W.2d 326, 328 (Minn. App. 2001), review denied (Minn. Mar. 19,

2002). The informant here provided his name and date of birth. The incident report also

lists an address. The police could use that identifying information to locate the informant

and hold him accountable for his information. See Lindquist, 295 Minn. at 400, 205

N.W.2d at 335 (“One who voluntarily comes forward and identifies herself is more likely

to be telling the truth because she presumably knows that the police could arrest her for

making a false report.”). The fact that the address associated with the informant’s report

is listed as an “incident” address and not as the informant’s home address is not fatal. See

Jobe, 609 N.W.2d at 922 (“While we agree that collecting addresses and phone numbers

[from informants] would be a good practice for dispatchers to adopt, we do not believe

the Fourth Amendment requires such a rule, and we decline to adopt it.”).

       In sum, even though it is not clear that the informant in this case is a private

citizen whose reliability can be presumed, the circumstances nonetheless establish a basis

for the police to have deemed the informant reliable.




                                             8
         Substance of the Tip

         We next consider the “content” or “quantity” of the information possessed by the

police when the police expanded the traffic stop and conducted the dog sniff. See White,

496 U.S. at 330, 110 S. Ct. at 2416. The informant provided detailed information

regarding Thompson’s dealings. The informant reported that Thompson sold heroin and

prescription medication out of his car at a local gas station and provided the address of

the gas station. According to the report, Thompson was “selling five to six heroin eight

balls a day along with several hundred tablets of prescription meds.” The informant

described Thompson’s car as a small, older, black passenger car. The informant stated

that Thompson buys the narcotics in South Minneapolis. He also stated that Thompson

had a sawed-off shotgun in the vehicle, “possibly in the trunk.” The informant told the

police that he wanted to report Thompson’s activities because his friend almost

overdosed on drugs that Thompson had sold.

         Thompson argues that the substance of the tip was inadequate for several reasons.

First, “the record does not establish that [the informant’s] allegations were based on

personal observations.” Second, the informant’s “bias was apparent from the information

he provided.” Third, the informant “reported his allegations two days before the traffic

stop and those allegations were not based on any activity that happened shortly before the

stop.”    Fourth, “Officer Ross was only able to verify the general description of

Mr. Thompson’s car, which was information that was easily obtainable.” We address

each argument in turn.




                                             9
      As to the lack of personal observations, it is true that “[r]ecent personal

observation of incriminating conduct has traditionally been the preferred basis for an

informant’s knowledge.” State v. Wiley, 366 N.W.2d 265, 269 (Minn. 1985). Although

it may be the “preferred” basis for knowledge, it is not a requirement. See State v. Cook,

610 N.W.2d 664, 668 (Minn. App. 2000) (stating that an informant’s basis of knowledge

may be supplied directly, by firsthand information, or indirectly, “through self-verifying

details that allow an inference that the information was gained in a reliable way”), review

denied (Minn. July 25, 2000).

      As to the informant’s bias, Thompson argues that the informant “alleged that his

friend nearly overdosed, which suggests that [he] was looking for someone to punish.”

But the supreme court has previously concluded that an informant’s desire to protect

others from the dangers of the drug trade is a motivation that lends credibility to the

informant’s tip. See Lindquist, 295 Minn. at 400, 205 N.W.2d at 335 (concluding that an

informant was credible partly because, “the informer’s motive seemed to be a sincere

desire to protect her daughter and other children from the evils of the narcotics traffic

which affects so many children”).

      As to the temporal concern, the informant stated that Thompson was selling drugs

daily. “When an activity is of an ongoing, protracted nature, the passage of time is less

significant.” State v. Hochstein, 623 N.W.2d 617, 623 (Minn. App. 2001) (quotation

omitted). Moreover, because ongoing criminal activity is comparable to a pending crime,

the tip in this case tended to justify police action. See Adams v. Williams, 407 U.S. 143,




                                            10
147, 92 S. Ct. 1921, 1924 (1972) (explaining that “an appropriate police response” should

not be thwarted “when a credible informant warns of a specific impending crime”).

      As to the adequacy of corroboration, caselaw favors corroboration of predictions

regarding future behavior that would only be known by someone with inside knowledge,

as opposed to corroboration of information that is generally available to the public. See

White, 496 U.S. at 332, 110 S. Ct. at 2417 (“What was important was the caller’s ability

to predict [the suspect’s] future behavior, because it demonstrated inside information—a

special familiarity with [the suspect’s] affairs.”).   Although corroboration of future

behavior is preferred to corroboration of general information, the corroboration of even

minor details may lend credibility to the substance of a tip. See Ward, 580 N.W.2d at 71

(stating that an “informant’s reliability may be established by sufficient police

corroboration of the information supplied, and corroboration of even minor details can

‘lend credence’ to the informant’s information where the police know the identity of the

informant”).

      Ultimately, our assessment of the tip is based on the totality of the circumstances,

and reasonable suspicion is a lesser standard. See White, 496 U.S. at 328-29, 110 S. Ct.

at 2415 (comparing probable-cause and reasonable-suspicion standards).          Here, an

identified informant informed the Coon Rapids police that Thompson sold “five to six

heroin eight balls” and “several hundred tablets of prescription meds” from a small,

older, black passenger car on a daily basis at a local gas station. Two days later, the

police observed a vehicle that matched that description and confirmed that Thompson

was the registered owner of the vehicle. We conclude that under the totality of the


                                           11
circumstances—including the informant’s known identity, the informant’s detailed

description of on-going drug-related activity in Thompson’s car, and the officer’s

corroboration of minor details regarding Thompson’s car—the tip provided reasonable

suspicion that Thompson was involved in drug-related criminal activity and, therefore, a

basis to expand the scope of the traffic stop.

       Thompson argues that “[e]ven if this court concludes that [the informant’s]

allegations gave Officer Ross reasonable articulable suspicion . . . that suspicion was

dispelled by what the officer learned after the stop.” Thompson notes that there were no

drugs or weapons in plain sight, he did not appear to be under the influence, he was not

acting unusual, and he was cooperative. But it is not surprising that an individual who is

involved in illegal activities would not leave evidence of those activities in plain sight in

his vehicle. Moreover, the informant did not report that Thompson used drugs, so the

lack of indicia of use is not dispositive. And even if Thompson cooperated with Officer

Ross, such cooperation did not necessarily “dispel” the officer’s reasonable suspicion

because it did not negate the factual allegations on which the suspicion was based. Cf.

State v. Mahr, 701 N.W.2d 286, 290-91 (Minn. App. 2005) (concluding that an officer’s

“initial suspicions based on the suspended license of the male registered owner were

dispelled” after approaching the vehicle and observing that the driver was female), review

denied (Minn. Oct. 26, 2005).

       Once again, “reasonable suspicion can arise from information that is less reliable

than that required to show probable cause.” White, 496 U.S. at 330, 110 S. Ct. at 2416.

The state need only show that the officers’ actions were not the product of “mere whim,


                                             12
caprice, or idle curiosity.” Wiegand, 645 N.W.2d at 134 (quotation omitted). The

officers in this case did not act on whim or idle curiosity; they acted on the basis of a tip.

Because that tip was adequately reliable under the reasonable-suspicion standard, it

provided the necessary “minimal level of objective justification” for the expanded

investigation and dog sniff in this case. White, 496 U.S. at 329-30, 110 S. Ct. at 2416

(quotation omitted); see also Wiegand, 645 N.W.2d at 135 (holding that officers need

“reasonable, articulable suspicion of drug-related criminal activity” to conduct a dog

sniff).

          As to the search of Thompson’s vehicle following the dog’s alert, “[a] law

enforcement officer may make a warrantless search of an automobile when there is

probable cause to believe the vehicle contains contraband.” State v. Pederson-Maxwell,

619 N.W.2d 777, 780 (Minn. App. 2000). The dog alerted to the passenger compartment

of Thompson’s vehicle, and this alert provided probable cause to search the vehicle. See

id. at 781 (holding dog’s reaction when sniffing exterior of vehicle, which alerted officer

to the presence of controlled substances, established probable cause that there was

contraband in the car). The ensuing discovery of aluminum foil with large black streaks

in the glove compartment provided additional probable cause. See State v. Darnall, 498
N.W.2d 295, 295 (Minn. App. 1993) (“Lawful discovery of contraband in a vehicle

provides probable cause for a further search of every part of the vehicle that may conceal

the object of the search.”).

          In sum, the informant’s tip established reasonable suspicion that Thompson was

involved in drug-related criminal activity. The tip therefore provided a basis to expand


                                             13
the traffic stop beyond its underlying justification and to conduct a dog sniff of

Thompson’s vehicle, which led to probable cause to search Thompson’s vehicle. The

seizure and search therefore were constitutionally reasonable, and the district court did

not err by denying Thompson’s motion to suppress.

      Affirmed.




                                           14